PD-0947-15                  RECEIVED IN
 •_^                                       COURT OF CRIMINAL APPEALS
                                                  JUL 24 2015


                                               AbelAcosla, Clerk




                                                                   >/- *   <ji—




4tc res r0^ o^r^b u ^*ti^ rfffrvs P4.-J.^ D*crU'*»g rc^^rj




               FILED IN            / i/   //           /9UC7&
       COURT OF CRIMINAL APPEALS
             JUL 27 2015

           Abel Acosta, Cierk
 CSINIB02/CINIB02     TEXAS DEPARTMENT OF CRIMINAL JUSTICE                     07/21/15
'MI59/KST5757               IN-FORMA-PAUPERIS DATA                             07:34:19
TDCJ#: 01961670 SID#: 03555414 LOCATION: MICHAEL                   INDIGENT DTE: 06/11/15
NAME: FERGUSON,LUTHER CARL             BEGINNING PERIOD:           01/01/15
PREVIOUS TDCJ NUMBERS:    00426969
CURRENT BAL:            0.00 TOT HOLD AMT              0.00    3MTH TOT DEP:            150.00
6MTH DEP:            518.81 6MTH AVG BAL              52.45 6MTH AVG DEP:                 86.47
MONTH HIGHEST BALANCE TOTAL DEPOSITS         MONTH HIGHEST BALANCE TOTAL DEPOSITS
06/15        51.67              0.00         03/15       219.85                200.00
05/15       100.02            100.00         02/15        94.75                 94.75
04/15       177.55             50.00         01/15        50.00                 74.06
PROCESS DATE    HOLD AMOUNT        HOLD DESCRIPTION




STATE OF TEXASCOUNTY OF'QjY^JAf^^
ON THIS THE^L^DAY OF ^•U^p^rrTCERTIFY THAT THIS DOCUMENT IS ATRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT.           NP SIG:
PF1-HELP PF3-END-JNTER NEXT TDCJ NUMBER:                OR SID NUMBER:




               "NOTARY WrfbouV BONCT